SUGG, Justice.
This is an appeal from the Chancery Court of Attala County, Mississippi from a decree awarding appellee a judgment in the amount of $1,560.
On March 1, 1971, this Court entered an order striking the notes of the court reporter because notice was not given to the court reporter to transcribe her notes as required by Mississippi Code 1942 Annotated section 1640 (Supp.1971).
The only error assigned by the appellant was a question of fact decided by the trial court, and in the absence of a transcript of the evidence, the rule is well settled that we, as a reviewing court, must presume that the evidence was sufficient to support the final decree; therefore, the *770case is affirmed. Harvey v. Dunaway Brothers, 232 Miss. 89, 98 So.2d 143 (1957).
Affirmed.
GILLESPIE, C. J., and JONES, BRADY and SMITH, JJ„ concur.